Case 7:20-mj-01571 Document 8 Filed on 08/24/20 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 25, 2020
                                                               David J. Bradley, Clerk
Case 7:20-mj-01571 Document 8 Filed on 08/24/20 in TXSD Page 2 of 3
Case 7:20-mj-01571 Document 8 Filed on 08/24/20 in TXSD Page 3 of 3
